Exhibit 10.2 

 

 

AMENDMENT NO. 4

 

TO THE

 

CONTRACT FOR LAUNCH SERVICES

 

NO. IS-10-008

 

BETWEEN

 

IRIDIUM SATELLITE LLC

 

AND

 

SPACE EXPLORATION TECHNOLOGIES CORP.

 



Execution CopyIridium & Space Exploration Technologies Corp. Proprietary
Information 

 

 

PREAMBLE

 

This Amendment No. 4 (the “Amendment”) to the Contract for Launch Services No.
IS-10-008, signed on March 19, 2010 between Iridium Satellite LLC and Space
Exploration Technologies Corp. (the “Contract”) is entered into on this 27th day
of January, 2014, by and between Iridium Satellite LLC, a limited liability
company organized and existing under the laws of Delaware, having its office at
1750 Tysons Boulevard, Suite 1400, McLean, VA 22102 (“Customer”) and Space
Exploration Technologies Corp., a Delaware corporation, having its office at 1
Rocket Road, Hawthorne, CA 90250 (“Contractor”).

 

RECITALS

 

WHEREAS, Customer and Contractor have engaged in discussions related to revising
the definition of the term “Launch”; and

 

WHEREAS, the Parties now desire to amend Articles 1 and 2 of the Contract.

 

NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, the payments to be made by Customer to Contractor under the Contract and
other good and valid consideration, the receipt and adequacy of which are hereby
expressly acknowledged, and intending to be legally bound, the Parties agree as
follows:

 

Article 1: Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract.

 

Article 2: The definition of the term “Launch” set forth in Section 1.1 of the
Contract is hereby deleted and replaced in its entirety with the following
definition.

 

“Launch” means Intentional Ignition, for the purpose of launching a Satellite
Batch, followed by either: (i) Lift-Off; and/or (ii) total loss or destruction
of the Launch Vehicle. A Launch is deemed not to have occurred in the event of a
Terminated Ignition.”

 

Article 3:     Section 2.2 of the Contract is hereby modified by inserting the
following sentence to the end of Section 2.2.

 

“Notwithstanding anything to the contrary in this Contract, a Launch is deemed
to have occurred even if there is a Launch Failure”

 

Execution CopyIridium & Space Exploration Technologies Corp. Proprietary
Information2

 

 

Article 4:    This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

Article 5:     All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

For Customer   For Contractor       IRIDIUM SATELLITE LLC   SPACE EXPLORATION
TECHNOLOGIES CORP.       Signature:   /s/ S. Scott Smith   Signature:   /s/
Brian Bjelde Name: S. Scott Smith   Name: Brian Bjelde Title: Chief Operating
Officer   Title: Sr. Director Product & Mission Management

 

Execution CopyIridium & Space Exploration Technologies Corp. Proprietary
Information3

 